
	

114 HR 2263 RH: Office of Space Commerce Act
U.S. House of Representatives
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 620
		114th CONGRESS
		2d Session
		H. R. 2263
		[Report No. 114–797]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2015
			Mr. Rohrabacher (for himself, Mr. Smith of Texas, and Mr. Babin) introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		
			September 28, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To rename the Office of Space Commerce and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Office of Space Commerce Act. 2.Renaming of Office of Space Commercialization (a)Chapter heading (1)AmendmentThe chapter heading for chapter 507 of title 51, United States Code, is amended by striking Commercialization and inserting Commerce.
 (2)Conforming amendmentThe item relating to chapter 507 in the table chapters for title 51, United States Code, is amended by striking Commercialization and inserting Commerce.
 (b)Definition of OfficeSection 50701 of title 51, United States Code, is amended by striking Commercialization and inserting Commerce. (c)RenamingSection 50702(a) of title 51, United States Code, is amended by striking Commercialization and inserting Commerce.
 3.Functions of the Office of Space CommerceSection 50702(c) of title 51, United States Code, is amended by striking Commerce. and inserting “Commerce, including to—  (1)foster the conditions for the economic growth and technological advancement of the United States space commerce industry;
 (2)coordinate space commerce policy issues and actions within the Department of Commerce; (3)represent the Department of Commerce in the development of United States policies and in negotiations with foreign countries to promote United States space commerce;
 (4)promote the advancement of United States geospatial technologies related to space commerce, in cooperation with relevant interagency working groups; and
 (5)provide support to Federal Government organizations working on Space-Based Positioning Navigation, and Timing policy, including the National Coordination Office for Space-Based Position, Navigation, and Timing..
		
	
		September 28, 2016
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
